Citation Nr: 1206103	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-31 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder, nos, and depressive disorder, nos.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability, including L5-S1 degenerative disc disease with stenosis and L5 nerve impingement, to include as secondary to service-connected right knee disability.





REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In February 2008, the RO, in pertinent part, denied entitlement to service connection for PTSD, finding that new and material evidence to reopen the claim had not been received.  The Veteran filed a notice of disagreement in November 2008, and the RO issued a statement of the case in June 2009.  The Veteran submitted a substantive appeal dated in August 2009.  

In June 2010, the RO also denied entitlement to service connection for anxiety and depression, as part of the Veteran's overall claim for a mental health disorder.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompasses claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, as the Veteran's claim of entitlement to service connection for PTSD was adjudicated separately and became final prior to the current appeal, the Board has characterized these issues separately as set forth above.

In March 2011, the RO reopened and denied the Veteran's claim of entitlement to service connection for L5-S1 degenerative disc disease with stenosis and L5 nerve impingement, to include as secondary to service-connected meniscectomy, right lateral knee.  The Veteran filed a notice of disagreement dated in March 2011, and the RO issued a statement of the case dated in May 2011.  The Veteran submitted a substantive appeal with respect to this issue received in May 2011.  

In this case, the Board notes that in March 2002, the RO denied entitlement to service connection for PTSD.  In August 2008, the RO denied entitlement to service connection for L5-S1 degenerative disc disease with stenosis and L5 nerve impingement.  The Veteran did not file notices of appeal to these decisions and they became final.  As such, before reaching the merits of the Veteran's claims, the Board must rule on the matter of reopening the claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In November 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  At and before the hearing, the Veteran submitted evidence in connection with his claims.  This evidence was accompanied by a waiver of RO consideration, in writing and at the hearing.  As such, this evidence will be considered by the Board in reviewing the Veteran's claim.  See 38 C.F.R. § 20.1304.  It is noted that the Veteran submitted a medical opinion dated in September 2011 in connection with his low back claim.  It is unclear whether this report was covered under the waivers of RO jurisdiction submitted by the Veteran.  However, as this claim is granted below, no remand for initial RO consideration is required.

Medical opinions contained in the Veteran's claims file appear to indicate that the Veteran is unable to work due to his claimed disabilities.  The RO should inquire of the Veteran whether he would like to file a claim of entitlement to individual unemployability.  This matter is referred to the RO for appropriate consideration.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2002, the RO denied entitlement to service connection for PTSD.  The Veteran did not file an appeal with respect to this decision and it became final.

2.  Evidence received since the March 2002 RO decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for PTSD.  

3.  In an August 2008, the RO denied entitlement to service connection for L5-S1 degenerative disc disease with stenosis and L5 nerve impingement.  The Veteran did not file an appeal with respect to this decision and it became final.

4.  Evidence received since the August 2008 RO decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a low back disability.  

5.  The preponderance of the medical evidence of record does not reflect that the Veteran currently has PTSD.

6.  Resolving doubt in the Veteran's favor, L5-S1 degenerative disc disease with stenosis and L5 nerve impingement status post spinal fusion, has been shown to have been caused by the Veteran's service-connected right knee disability. 


CONCLUSIONS OF LAW

1.  The March 2002 RO decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the March 2002 RO decision is new and material; and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).

3.  The August 2008 RO decision which denied service connection for include L5-S1 degenerative disc disease with stenosis and L5 nerve impingement is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2008).

4.  The evidence received subsequent to the August 2008 RO decision is new and material; and the claim for service connection for a low back disability, including  L5-S1 degenerative disc disease with stenosis and L5 nerve impingement, to include as secondary to service-connected right knee disability, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).

5.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

6.  L5-S1 degenerative disc disease with stenosis and L5 nerve impingement status post spinal fusion, was caused by the Veteran's service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in November 2007, March 2010, and November 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In terms of the Veteran's new and material claims, the Board observes that the November 2007, and November 2010 letters specifically notified the Veteran that his claims of entitlement to service connection for PTSD and a low back disability had previously been denied.  The November 2007 letter stated that the PTSD claim had been denied on the basis that there was no evidence to show that the Veteran's PTSD symptoms were related to the Veteran's service in Libya in 1969.  The November 2010 letter stated that the Veteran's back disability was previously denied because the evidence did not definitely show that L5-S1 degenerative disc disease with stenosis and L5 nerve impingement was related to the service-connected right knee disability, nor was there evidence of the disability during military service.  As such, the letters stated that the Veteran needed to submit new and material evidence in support of his claims that related to these facts.  The RO explained that new evidence was evidence submitted to the RO for the first time; and material evidence was existing evidence that pertained to the Veteran's previous denial of service connection.  The RO also informed the Veteran that new and material evidence must raise a reasonable possibility to substantiate the claims.  Kent v. Nicholson, 20 Vet App. 1 (2006).  The letters were sent prior to the initial adjudications of the Veteran's claims.  But even if they had been sent after the initial adjudications, the Board finds that a belated notice would not be prejudicial to him since the Veteran was provided adequate notice, his claims were readjudicated, and the Veteran was provided a statement of the case and supplemental statements of the case explaining the readjudication of his claims.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In addition to the foregoing, the Board observes that the Veteran's service treatment records, Social Security Administration disability records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claims.  And he was afforded the opportunity to testify at a hearing before the Board in November 2010.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

In this regard, the Board notes that, in the December 2010 VA examination, the Veteran reported that he received treatment in the 1980s and 1990s in connection with his low back disability and that he was involved in two motor vehicle accidents in the 1980s in which he suffered whiplash.  It appears that much of this medical evidence has not been associated with the Veteran's claims file.  However, as the Board in this decision has resolved doubt in the Veteran's favor and allowed the Veteran's claim for a low back disability, a remand in order to acquire such additional medical evidence in connection with this claim is not necessary. 

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  New and material evidence

In March 2002, the RO denied entitlement to service connection for PTSD.  The Veteran did not file an appeal with respect to this decision and it became final.  The RO found in that decision, that the evidence did not show a confirmed diagnosis of PTSD which would permit a finding of service connection.

In August 2008, the RO denied entitlement to service connection for L5-S1 degenerative disc disease with stenosis and L5 nerve impingement.  The Veteran did not file an appeal with respect to this decision and it became final.  The RO found in this decision that a low back disability was not diagnosed in service, and post-service records did not show that the disability was caused or aggravated by his service-connected right knee disability.  

The evidence that has been added to the Veteran's claims file since March 2002 and August 2008 decisions consists of VA and private treatment records, several VA examinations.  This evidence shows that the Veteran has been diagnosed with PTSD.  The Veteran has also submitted a November 2011 report of his private physician indicating that his PTSD is secondary to military experiences.  The Veteran has also been diagnosed with L5-S1 degenerative disc disease status post spinal fusion.  The Veteran also submitted reports of his private physician dated in October 2010 and September 2011 indicating that this low back disability was caused by his service-connected right knee disability.   In addition, the Veteran has testified before the Board as to his stressful military experiences and the affect that his right knee has had on his low back disability.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence submitted since March 2002 and August 2008, respectively, is new in that the medical records, and the testimony of the Veteran had not previously been submitted.  These records indicate a current diagnoses related to his claimed disabilities and statements from his physicians indicating a link between his conditions and his military service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claim.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claims that were not present at the time of the previous denials it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claims and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claims are reopened.  38 C.F.R. § 3.156(a). 

III.  Service Connection. 

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  PTSD

Service connection for PTSD requires (i) medical evidence establishing a diagnosis of the condition, (ii) credible supporting evidence that the claimed in-service stressor occurred, and (iii) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).    

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA determines that the Veteran did not engage in combat with the enemy or that the Veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the Veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The medical evidence in this case consists of service records, outpatient treatment records, reports of the Veteran's private physicians, and VA examinations.

The Veteran was afforded a VA psychiatric examination in August 2001.  The Veteran's social and military history were noted in the report.  With respect to his military experiences, the Veteran was noted to have an MOS of weapons specialist/mechanic, working primarily on F-105s, F-4s, and F-100s.  The examiner noted that the Veteran participated in anti-war activities and was given an early out discharge that was later upgraded to honorable.  The Veteran reported that his stressful experiences came when he was on active duty in Libya in 1969.  During the Khadafi coup, the Veteran indicated the base that he was assigned to was evacuated of all but non-essential personnel.  He and some fellow servicemen were captured by some Libyans, during which the Veteran stated he was punched and kicked, and feared that he may be killed.  He also mentioned that he had a close call and was almost shot during a live ammunition training.  After extensive psychiatric testing, including the Minnesota Multiphasic Personality Inventory - 2, the examiner indicated that the incident in Libya may meet the criteria for a PTSD stressor, if verified, but that the Veteran did not meet other criteria for a diagnosis of PTSD. The examiner found that the Veteran did not have PTSD.  He was diagnosed with no psychiatric disorders.

The Veteran was again examined by VA in September 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examination report indicates that the Veteran was extensively examined, afforded a clinical interview, and afforded testing, including the Clinical Administered PTSD scale for DSM-IV (CAPS-DX), the Minnesota Multiphasic Personality Inventory-2 (MMPI-2), and the Mississippi Scale for Combat-Related PTSD.  The Veteran's social and military history were noted at length in the report.  The Veteran reported the stressor concerning the event that took place in Libya in 1969, noted in the previous VA psychiatric examination.  The examiner indicated that this event could meet the criteria for a PTSD stressor, as well as the stress of being the essential crew left to guard the base during the coup, and the fear of attack that this entailed.  The examiner noted that the Veteran had current diagnoses of anxiety, nos, and depression, nos.  The examiner also noted that the Veteran had been diagnosed with PTSD during VA treatment, but that this diagnosis had been changed to subclinical PTSD with a diagnosis of anxiety, nos.  The examiner noted that the Veteran's primary diagnoses over the past 10 years was anxiety and depression, and that these diagnoses largely had to do with the stress of running his own business and the Veteran's struggle with finances.  After extensive examination, including the testing noted above, the examiner diagnosed the Veteran with anxiety, nos, and depression, nos.  The examiner found that there were inconsistencies in the Veteran's reporting of his military experiences and in the answers given to testing questions.  In sum, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.

Finally, the Veteran was provided with a VA examination in connection with his psychiatric claim in October 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  As with the previous examination, the examination report contained extensive findings and testing.  The Veteran reported the stressor related to his Libyan deployment, but the examiner found that this was not adequate to support a diagnosis of PTSD.  After exam and testing, the Veteran was diagnosed with anxiety disorder, nos.  The examiner found that the Veteran did not have a diagnosis of PTSD that met the diagnostic criteria of the SDM-IV.  The examiner expressed concern regarding the Veteran's credibility, and stated that because of the credibility concerns in the current examination, as well as in the previous examination, it was unlikely that the Veteran had ever met the full criteria for PTSD.  

The Veteran submitted the reports of his private psychologists dated in May 2008 and November 2011.  

The May 2008 report tested the Veteran extensively, including a clinical interview, a review of some VA clinical notes, some service personnel records provided by the Veteran, MMPI-2, Beck Depression Inventory, second edition (BDI-II), Beck Anxiety Inventory (BAI), the Mississippi Scale for Combat-Related PTSD, and PTSD Symptom Scale Self Report (PSS-SR).  The report details the Veteran's family, social, educational, and military history, as well as his mental health history.  After examination and review of test results, the Veteran was diagnosed with major depressive disorder, recurrent, moderate; anxiety disorder, nos; and PTSD, prior history.  The examiner found that the Veteran had on-going symptoms of depression and anxiety related to financial and medical problems and a history of symptoms related to PTSD.  The examiner noted that the Mississippi Scale and PSS-SR results were more characteristic of a diagnosis of PTSD, the MMPI-2 results were more consistent with  current concerns related to depression and anxiety, but not necessarily trauma.  The examiner stated that when combining test results with the clinical interview and information in the Veteran's medical records, it appeared that the Veteran had a history of PTSD and that it is at least as likely as not that his symptoms were caused by his military experiences.  

The November 2011 psychological evaluation does not indicate that the Veteran's claims file had been reviewed in connection with the examination and report.  The examination, however, does appear to be an in-depth evaluation, similar to the evaluations conducted by the VA examiners and the May 2008 private examiner.  The evaluation employed testing including the MMPI-2, and the BDI-2.  The Veteran's social and military history were explored, including the traumatic service events reported by the Veteran, including the events in Libya.  After examination and testing, the examiner found that the Veteran met the full DSM-IV criteria for PTSD secondary to his military service in Libya.  He was diagnosed with PTSD, chronic, secondary to military traumas, and major depressive disorder, recurrent, moderate.

The Veteran's post service treatment records and VA treatment records indicate diagnoses of PTSD, major depressive disorder, depressive disorder, and anxiety disorder.  A review of these records, however, indicates that the diagnoses of PTSD are rare in comparison the diagnoses and treatment received by the Veteran for depression and anxiety.  The Board also notes that the treatment for anxiety and depression were noted almost entirely in the context of the Veteran's financial and business stress.  

In addition, the Board notes that a review of the Veteran's service records reveals no indication of a psychiatric disorder in service.  In addition, while the Veteran's service treatment records show a treatment record dated in July 1969 stamped with Wheelus AFB, the service personnel records found no TDY tour to TDY travel voucher to confirm service in Libya or service in Libya in September 1969 at the time of the coup.  Service treatment records show that the Veteran received treatment for a knee injury in September 1969 at RAF Lakenheath, England, and dental records also show that the Veteran was seen for a regular examination and x-rays in September 1969.  The RO also made a formal finding of a lack of information required to corroborate stressors associated with a claim for PTSD, dated in June 2009.  The RO found, after undertaking appropriate measures to obtain detailed information concerning the Veteran's stressors, that there was no verification of exposure to combat-like situations resulting from the coup in Libya, or his claimed stressor from the Veteran's service in England.

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for PTSD.  The Board notes that none of the VA examiners that extensively examined the Veteran and reviewed his claims file found that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  And while the Veteran did have diagnoses of PTSD in his outpatient treatment records, as well as diagnoses from two private psychological examiners, as more fully explained below, the Board finds that these reports are less persuasive.  As such, the preponderance of the medical evidence is against a finding of PTSD.  And without a current diagnosis of this disability, service connection is not available.   See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the opinions of the VA examiners, who examined the Veteran and his claims file in connection with their reports, are most probative in this case.  In this regard, the Board notes that the Veteran provided two medical evaluations that both extensively examined the Veteran and, in one case, reviewed the Veteran's medical records in connection with the reports.  The Board finds that the May 2008 psychological examination is less persuasive than the VA examinations in that, after employing extensive testing, the Veteran was diagnosed with PTSD by history and the evaluator did not appear to endorse a current diagnosis.  The examiner found that the Veteran had a history of symptoms related to PTSD. The examiner also noted that the Mississippi Scale and PSS-SR results were more characteristic of a diagnosis of PTSD, but that the MMPI-2 results were more consistent with  current concerns related to depression and anxiety, but not necessarily trauma.  The examiner stated that when combining test results with the clinical interview and information in the Veteran's medical records, it appeared that the Veteran's history of PTSD was at least as likely as not that his symptoms were caused by his military experiences.  

The Board also notes that the November 2011 psychological evaluation did not indicate that the Veteran's claims file had been reviewed in connection with the examination and report.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (an examination is adequate if it takes into account prior medical treatment, so that the evaluation will be fully informed); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the Veteran's prior medical history and examinations).  This weakens the impact of this examiner's opinion in that the other records were not available to review or compare to the results obtained in the evaluation.  In this regard, the Board notes that this examiner references a 3 month period of TDY to Libya during which the Veteran reports that he experienced stressful events.  Had the examiner reviewed the Veteran's service personnel records, he may have treated the Veteran's self report of his military experiences a bit differently.  Regardless, the Veteran was extensively examined and diagnosed with PTSD.  However, in light of three extensive VA examinations, that did review the Veteran's claims file in connection with the diagnoses and reports, the Board finds this examination less persuasive.  

Here, the Board notes that the Veteran has contended on his own behalf that he has PTSD that is related to stressors he experienced in the military.  In this regard, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding whether the Veteran has PTSD that is related to his service is complex in nature.  See Woehlaert , supra.   As noted above, as to the medical opinions provided, the Board notes that, when faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Here, the Board finds that the opinions of the VA examiners to be most probative in this case.  The Veteran is also not noted to have any specific specialization in psychiatric matters.  In this case, the Board finds that the Veteran's contentions regarding the diagnosis and etiology of his condition, as well as allegations of continuity of symptomatology, are outweighed by the competent and probative VA medical examiners' findings.  

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran has PTSD that is related to his military service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.  

B.  Low back disability.

Next, the Veteran contends that he is entitled to service connection for a low back disability.  Specifically, the Veteran contends that his diagnosed back disability, including L5-S1 degenerative disc disease status post spinal fusion, is secondary to his service-connected right knee disability.

The Veteran's service treatment records do not indicate a back disability in service.  The Veteran's post-service treatment records indicate that the Veteran began having symptoms related to his back in the late 1970s or early 1980s.  

The Veteran submitted reports of his private physician dated in May 2008, and October  2010, with an additional evaluation from a different private physician dated in September 2011.  The Veteran was also afforded VA examinations dated in June 2008, and December 2010.

The June 2008 VA examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was noted to have lumbar disc disease status post spinal fusion L5-S1.  The date of onset was indicated to be in the early 1980s.  The Veteran was also noted to be service-connected for a right knee disability.  The Veteran reported that he noticed slowly progressing low back pain over the years since his right knee injury in service.  He had L5- S1 spinal fusion surgery in February 2008.  After examination, the examiner opined that it was "[m]ore likely than not, the DJD of the lumbar spine IS NOT related to the service connected right knee condition."  The examiner stated that this was because the Veteran was able to be gainfully employed as a mason for many years between 1970 and 2000s, and that during this time the right knee did not cause substantial gait alteration.  In addition, the heavy work as a mason in the years after discharge from service would increase the likelyhood of degenerative joint disease of the spine irrespective of the knee condition.  The examiner found that the work as a mason is more likely than not the cause of the degenerative joint disease of the lumbar spine.  The examiner found that the knee condition did not cause or aggravate the lumbar spine degenerative joint disease.  In this regard, the examiner noted that the Veteran's spinal surgeon provided a letter dated in May 2008, stating that that the right knee condition could have contributed to his low back disability.  The examiner dismissed this opinion, noting that the neurosurgeon only opined a possible contributing cause.

The Veteran was again examined by VA in December 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner indicated that the Veteran's service records indicated no problems with the Veteran's back.  The separation examination noted scars on the right knee, but no problems with the back.  The Veteran reported that in the 1980s he developed low back pain intermittently.  He reported that he was seen by a chiropractor.  The Veteran reported that he began working as a mason in 1981 and that later bean his own business in 1985.  The examiner indicated that the Veteran was involved in two motor vehicle accidents in about 1981 and in the 1980s and sustained whiplash in both, with settlements in both cases.  The Veteran denied Worker's Compensation claims.  The Veteran was then noted to have been diagnosed with degenerative disc disease in the 1990s and  underwent epidural injections.  In February 2008, the Veteran underwent L5-S1 spinal fusion surgery.  The Veteran reported current symptoms of chronic low back pain with radiculopathy to the left leg and foot.  The examiner noted that the Veteran submitted a letter from his private physician dated in October 2010 that stated that the physician had reviewed the Veteran's records and opined that the Veteran's service-connected right knee disability caused the degeneration of the L5-S1 disc.  This physician stated that the limping associated with the right knee condition had been shown to alter disc biomechanics.  The May 2008 letter from the Veteran's private physician, noted in the June 2008 VA examination report was also noted in the record.  The examiner then undertook a review of the Veteran's VA records that indicated a long history of back problems.  After examination, the Veteran was diagnosed with L5-S1 degenerative disc disease with stenosis and L5 nerve impingement status post fusion.  The examiner opined that the Veteran's diagnosed condition was less likely than not caused by or a result of abnormal gait secondary to his service-connected right  knee disability.  The examiner explained that the Veteran began having intermittent back pain during a time  without documentation of abnormal gait.  The Veteran was working with heavy manual labor and suffered two motor vehicle accidents with whiplash.  The examiner also noted that the Veteran submitted two opinions from is private physician, with the second being much stronger after he was requested to give another opinion.  In addition, the Veteran was noted to have a non-service-connected left knee disability that would likely participate in some alteration of gait.  Limping, however, was not documented in the VA records.  As a result, the examiner found that the Veteran's diagnosed back disability was less likely than not caused by or a result of abnormal gait secondary to his service-connected right knee disability.

As noted above in the examination reports, the Veteran submitted the reports of his private physician dated in June 2008, and October 2010.  The Veteran also submitted an additional evaluation dated in September 2011.  

The May 2008 report noted the Veteran's low back disability.  With respect to a relationship to his right knee, the physician stated that "I do believe that it is in fact possible that his right knee condition could have contributed to his low back condition.  This would be in the form of gait alteration, as well as altered mechanic symptoms of this right lower extremity leading to abnormal loading of his discs."  

The October 2010 report from the same physician stated that "[a]fter a review of your medical records and review of literature, I will state that in my opinion your right knee condition did, in fact, cause the subsequent degeneration of [your] L5-S1 disk.  The limping associated with the right knee condition has been definitively shown to alter disk biomechanics."

The September 2011 report of a chiropractor is also of record.  The evaluator examined the Veteran's right knee and back, and noted the Veteran's reported medical history.  The examiner the stated that "[a]fter having reviewed [the Veteran's] service and civilian medical records, it is my professional opinion that his current low back pain is at least as likely as not related to the injury he sustained to his right knee while in the service.  Even though his service medical record does not include reported injuries to the low back, due to the physical demands placed upon [the Veteran's] right knee, it is at least as likely as not caused increased stress on the lumbosacral spine from biomechanical alteration.  Biomechanical changes are evident upon examination with moderate to severe antalgic gait, right listing of the lumbosacral spine on standing and with gait, right leg length discrepancy, and decreased lumbar lordosis."  The examiner the stated that he agreed with the Veteran's private physician, above, and stated further that "[m]enisectomy and degenerative arthritis of the knee can cause a short leg on the involved side.  Leg mechanics alter biomechanics by shifting the body's center of gravity and creating increased stress on the spine.  Over time, the increased stress on the spine can lead to increased wear and tear on the vertebral disc resulting in degenerative joint disease.  Leg length discrepancies may not produce an appreciable limp until the discrepancy becomes severe.  This would explain why noticeable alterations in gait were not present upon earlier examinations.   Since degenerative joint disease is present in the right knee and the lumbosacral spine, it is likely that the increased stress from biomechanical changes are highly probable to lead to degenerative changes in other joints of his body in the future."

The Veteran's post-service medical records indicate diagnoses and treatment related to the Veteran's right knee and back, but do not indicate express opinions regarding the etiology of the Veteran's back disability.  

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for a low back disability is  warranted in this case.  Here, the Veteran has been diagnosed with L5-S1 degenerative disc disease with stenosis and L5 nerve impingement status post fusion.  The Veteran provided medical opinions from two physicians giving opinions regarding the relationship between the Veteran's right knee disability and his back condition.  Both physicians indicated that they reviewed the Veteran's medical records and examined the Veteran and came to the conclusion that this back disability was in fact caused by the Veteran's service-connected right knee disability.  In this regard, the Board notes that the physician that wrote the May 2008 and October 2010 reports was the Veteran's surgeon that performed the February 2008 spinal fusion.  In addition, the Board finds that the September 2011 medical opinion was in depth and persuasive.  In this regard, the Board notes that the Veteran was given negative opinions from both VA examiners in this case, and that the examiners opinions were also well informed and reasoned.  However, in case such as this where the medical evidence appears to be in relative equipoise, the Board will resolve doubt in the Veteran's favor and allow the claim. 

In this regard, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the medical evidence is in at least equipoise, and therefore the claim is allowed. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for PTSD, is reopened.

The claim of entitlement to service connection for a low back disability, including L5-S1 degenerative disc disease with stenosis and L5 nerve impingement, is reopened.

Service connection for PTSD is denied

Service connection for a L5-S1 degenerative disc disease with stenosis and L5 nerve impingement status post fusion, is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to an acquired psychiatric disorder so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Veteran has been variously diagnosed as having major depressive disorder, depressive disorder, nos, and anxiety disorder, nos.  The Veteran submitted private psychiatric evaluations dated in May 2008 and November 2011.  The May 2008 evaluation diagnosed the Veteran with major depressive disorder, nos, and anxiety disorder, nos.  This examiner indicated that the Veteran's MMPI-2 test results were more consistent with concerns related to depression and anxiety, but not necessarily trauma.  This examiner also stated that the Veteran identified some on-going symptoms related to trauma that he was exposed to in service.  The examiner stated that the Veteran's depressive symptoms were related to his current financial stress and medical problems.  

The November 2011 psychiatric evaluation diagnosed the Veteran with major depressive disorder, recurrent, moderate.  This evaluator did not offer an opinion regarding nexus to service.  

The Veteran was also afforded VA examinations dated in August 2001, September 2010, and October 2011.  The August 2001 examiner did not diagnose the Veteran with any psychiatric disorder.  

The September 2010 examiner diagnosed the Veteran with depression, nos, and anxiety, nos.  The examiner indicated that his anxiety and depression symptoms appeared to be exacerbated at times when the Veteran was feeling financial stress related to trying to run his business.  The examiner stated that he did not believe that the Veteran's anxiety and depression were necessarily caused by his military experience, but then stated that it was at least as likely as not that the Veteran's anxiety may have been exacerbated by his military experience.  The examiner cast doubt on the this last statement, however, by noting that the Veteran did not immediately report anxiety after the events in service.  And he noted that some of the Veteran's distress was in terms of the Veteran's disillusionment with the military at the time of his service.  But then again, in the next paragraph, the examiner stated that the Veteran has anxiety symptoms that is at least as likely as not caused by his experiences in Libya, both when they were assaulted and under threats of violence, but that this was complicated by the fact that the Veteran likely was already an anxious person and experiences generalized anxiety and chronic depression that is not related to his military service.  Finally, the examiner stated that it was difficult to determine without resorting to mere speculation the amount of impact the events that occurred in the military have exacerbated the Veteran's anxiety, and that anxiety and depression would likely have been present regardless of whether the Veteran had been in the military.  The examiner stated that the Veteran did not appear to have an anxiety condition related to a stressor or fear of hostile military or terrorist activity.  

The October 2011 VA examiner diagnosed the Veteran with anxiety and found that it was unlikely related to his military service.  He indicated that the Veteran's mental health issues may have been secondary to substance abuse, but also stated that a clearer opinion on this matter could not be determined without a resort to mere speculation, given the concerns about the Veteran's credibility.  The examiner offered no opinion regarding depressive disorder.

Based on the foregoing, the Board therefore finds that a VA psychiatric examination and opinion is necessary to determine whether any current psychiatric disorder other than PTSD is related to the Veteran's service or his service-disabilities.  The medical evidence in this case is rather confusing and contradictory.  The evaluators have not agreed on the Veteran's diagnosis, with some diagnosing major depressive disorder, some anxiety, and some both conditions.  And while most opinions seem to lean toward an opinion less favorable to the Veteran, the September 2010 examiner seemed to indicate that the Veteran's anxiety may be related in some way to his service.  And then both the later examiners indicated that a better nexus opinion could not be provided without resort to mere speculation.  

In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it must be adequate; an examination is adequate if it takes into account prior medical treatment, so that the evaluation will be fully informed); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the Veteran's prior medical history and examinations).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Prior to affording the Veteran a VA psychiatric examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disability.  Here, the Board notes that the Veteran has been treated at the VA, specifically the Minneapolis VA Medical Center.  Updated records from the VA should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated treatment records from the VA facilities that have treated the Veteran, including the Minneapolis VA Medical Center.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has an acquired psychiatric disorder, other than PTSD, that is related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have an acquired psychiatric disorder other than PTSD?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a psychiatric disorder other than PTSD, did such disorder or disorders have their onset during active duty, within one year of active duty, or are these conditions otherwise related to the Veteran's military service?  The examiner should also indicate whether any diagnosed psychiatric condition other than PTSD was caused by or is secondary to his service-connected disabilities.  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records, and service treatment records as it relates to experiences that the Veteran states that he had is service.  The examiner is also asked to comment on the findings of the Veteran's psychologists dated in May 2008 and November 2011, the VA examination reports dated in August 2001, September 2010, and October 2011, and the various lay statements, including those submitted by the Veteran, contained in the Veteran's claims file.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


